Title: To Thomas Jefferson from Thomas Seymour, 6 August 1807
From: Seymour, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Connt. Hartford Augst 6th. 1807
                        
                        As the loan Office in this State has now become vacant by the death of mr Wm Imlay, will you permit me to
                            mention my Son Henry Seymour, as a Successor?—he lives in this City—was regularly bred to mercantile business in
                            Philadelphia & new york—is an accurate accountant & good writer;—and if I may venture to say it, without
                            suspicion, his integrity, capacity, & industry, cannot be questioned.—but—least partiality to a Son should carry
                            me too far. may I not, with propriety, refer, as a further voucher, to the unanimous suffrages of the friends of
                            government, annually given for him, to be Secretary of this State?—you Sir, also was pleased to appoint him a Commissioner
                            under the Bankrupt act, of short duration—at the time of mr Imlays last appointment a Son of myne was nomated, & his
                            name placed on the list of Candidates for the Office—how far this may be considered, as a prior pretention, is not for me
                            to decide—   I have the honor to be,—with very great esteem & consideration,
                        your Obt. Servt.
                        
                            Thos. Seymour
                            
                        
                    